                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                     MDL No. 2187
-------------------------------------------------
THIS DOCUMENT RELATES TO

Debra A. Schultz v. C.R. Bard, Inc., et al.                       2:14-cv-011676

                            MEMORANDUM OPINION AND ORDER

        On July 10, 2019, I granted a motion to show cause filed by Sofradim

Production SAS (“Sofradim”) . [ECF No. 17]. Defendant C. R. Bard, Inc. (“Bard”) later

joined in the motion to show cause. [ECF No. 18]. Sofradim, joined by Bard, asserts

that plaintiff’s case should be dismissed with prejudice for failure to comply with

court orders, including the failure to timely provide the defendants with required

pretrial discovery in violation of Pretrial Order Numbers 275 and 283. The motion

was returned undeliverable. [ECF No. 16]. Plaintiff, who is pro se, has not responded

to the above pleadings.

        The court entered the Show Cause Order on July 10, 2019, directing plaintiff

to show cause on or before July 24, 2019, why Sofradim should not be dismissed. [ECF

No. 17]. The court sent a copy of this order to plaintiff at her last known address and

posted it on the court’s public website. The Order was returned undeliverable. [ECF

No. 19]. Plaintiff did not show cause or otherwise respond.

        The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,
Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for plaintiff’s failure to respond to the show cause order and otherwise

comply with discovery deadlines in compliance with the court’s previous pretrial and

other orders.

      Therefore, the court ORDERS that the defendants, Sofradim and Bard, are

dismissed without prejudice. No other defendants remain and this case is stricken

from the docket and closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                       ENTER:       August 8, 2019




                                           2
